Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 9-15 directed to a method of chamfering an essentially monocrystalline silicon carbide substrate for epitaxially deposited layers, non-elected without traverse.  Accordingly, claims 9-15 have been cancelled.

Reasons for Allowance
Claims 1-2, 4-5, 8, and 16 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record are Gunjishima (US 2014/0027787 A1) and Straubinger et al (US 2011/0300323 A1).
Applicant’s amendments/arguments filed August 8th, 2022, have been fully considered and are found persuasive. Although Applicant’s amendments/arguments are considered on their own sufficient to establish patentability over the prior art of record, the Examiner further notes the structures of the Gunjishima and Straubinger references, if modified to meet the claims, would be rendered inoperable for their intended purpose, and furthermore, a person of ordinary skill would not have an expectation of success. It is not seen how a person of ordinary skill could use the processes disclosed in Gunjishima and Straubinger to achieve the claimed invention, particularly since the processes of each require a single growth surface (and therefore, corresponding first and second chamfered peripheral regions located on a main surface and a bottom surface, respectively, are precluded based on the process requirements in both references).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN WEYDEMEYER whose telephone number is (571)270-1907.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V. Ewald can be reached on (571) 272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.W./
Examiner, Art Unit 1783
/MARIA V EWALD/               Supervisory Patent Examiner, Art Unit 1783